
 
EXHIBIT 10.68
 
CONFIDENTIAL

 
TRANSITION AGREEMENT
 
This Transition Agreement (this “Agreement”), dated as of October 11, 2008 (the
“Effective Date”), is made by and among Nanya Technology Corporation, a company
incorporated under the laws of the Republic of China (“NTC”), Qimonda AG, a
company incorporated under the laws of Germany (“Qimonda”), Inotera Memories,
Inc., a joint venture company limited by shares under the laws of the Republic
of China (the “Company”), Micron Technology, Inc., a company incorporated under
the laws of Delaware (“Micron” and, together with NTC, Qimonda and the Company,
the “Parties” and each a “Party”).  Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Share Purchase
Agreement (as defined below).
 
 
RECITALS
 
A.           The Company was established by NTC and Infineon Technologies AG, a
predecessor in interest to Qimonda (“Infineon”), pursuant to that certain Joint
Venture Agreement, dated November 13, 2002 (such agreement, as amended by the
first through fifth amendments thereto, the Letter of Undertaking dated December
3, 2003 and the Letter of Agreement re Assignment dated July 28, 2006, the “JV
Agreement”).
 
B.           In connection with the entry into the JV Agreement and the
operation of the Company, NTC, Infineon and the Company entered into certain
agreements, including (i) the Joint Product Development and Product Swap
Agreement between NTC and Infineon, as predecessor in interest to Qimonda, dated
November 17, 2003 (including two Amendments and Letter Agreement re Assignment
dated July 31, 2006), (ii) the Technical Information Exchange Agreement between
NTC and Qimonda dated September 24, 2007, (iii) the (110nm) License and (90/70
nm) Technical Cooperation Agreement for DRAM Process Technology between NTC and
Infineon, as predecessor in interest to Qimonda, dated November 13, 2002
(including fourteen Amendments, two Engineering Sample Agreements and Letter
Agreement re Assignment dated July 31, 2006), (iv) the 60nm Technical
Cooperation Agreement between NTC and Infineon, as predecessor in interest to
Qimonda,  for DRAM Process Technology dated September 29, 2005 (including three
Amendments of Letter Agreement re Assignment dated July 31, 2006), (v) the
Product Purchase and Capacity Reservation Agreement among NTC, Infineon, as
predecessor in interest to Qimonda, and the Company dated July 15, 2003
(including three Amendments and one Supplement), (vi) the Know How Transfer
Agreement among NTC, Infineon, as predecessor in interest to Qimonda, and the
Company initially dated November 13, 2002 (including two Amendments) and (vii)
the Service Agreement between NTC and the Company dated July 15, 2003 (the
“Ancillary JV Agreements”).
 
C.           In accordance with the terms of the JV Agreement, Infineon assigned
all of its rights and, with certain exceptions, its obligations under the JV
Agreement and the Ancillary JV Agreements to Qimonda in connection with the
transfer by Infineon of all of its shareholdings in the Company to Qimonda.
 
Cities_ Transition Agreement (final)_(PALIB2_4423715_7).DOC
   

 
 

--------------------------------------------------------------------------------

CONFIDENTIAL 
D.           On the date hereof, Qimonda and Micron have entered into a Share
Purchase Agreement, to which this Agreement is attached as Exhibit A (the “Share
Purchase Agreement”), pursuant to which, subject to the terms and conditions of
the Share Purchase Agreement, Qimonda and its Affiliates will be selling to
Micron or its nominees all of the issued and outstanding shares of common stock
of the Company owned of record by Qimonda and its Affiliates (other than shares
held by Qimonda and its Affiliates as foreign institutional investors under
applicable ROC law).
 
E.           In connection with and conditioned upon the transfer of the 2nd
Close Shares, effective as of the 2nd Closing, the JV Agreement and the
Ancillary JV Agreements will terminate, subject to the survival of certain
provisions agreed upon by the parties.
 
F.           It is a condition to the 2nd Closing that Micron and NTC will enter
into a new joint venture agreement with respect to the Company (the “New JV
Agreement”), and that Micron, NTC and/or the Company will enter into certain
related agreements and modify certain existing agreements in connection
therewith (the “New JV Ancillary Agreements”).
 
G.           On the date hereof, Micron, Micron Semiconductor B.V. and NTC have
entered into a Memorandum of Understanding (the “New JV MOU”), which sets forth
the current expectations of the parties with respect to principal terms of the
New JV Agreement and the New JV Ancillary Agreements.
 
H.           It is a condition to the 1st Closing that the Buyer Parent and the
Seller Parent will enter into a cross license agreement mutually agreeable to
the parties (the “Patent Cross License”), which shall become effective
immediately upon the 2nd Closing;
 
I.           Concurrently with the execution and delivery hereof, and as an
inducement for the Parties to enter into this Agreement:
 
1.           Micron and Qimonda have entered into that certain Technology
License Agreement, in the form attached to the Share Purchase Agreement as
Exhibit B (the “Micron/Qimonda TLA”), which shall become effective immediately
upon the later of (A) the 1st Closing and (B) the receipt of the 2nd Close FCO
Approval;
 
2.           Infineon and Micron have entered into that certain Technology
License Agreement, in the form attached to the Share Purchase Agreement as
Exhibit C (the “Infineon/Micron TLA”), which shall become effective immediately
upon the later of (A) the 1st Closing and (B) the receipt of the 2nd Close FCO
Approval;
 
3.           the Company and Micron have entered into that certain Patent and
Technology License Agreement, in the form attached hereto as Exhibit D (the
“Company/Micron PTLA”), which shall become effective immediately upon the later
of (A) the 1st Closing and (B) the receipt of the 2nd Close FCO Approval;
 
4.           that certain Technology Transfer Agreement for 68-50nm Process
Nodes, in the form attached to the Share Purchase Agreement as Exhibit E (the
“TTA”), which shall become effective immediately upon the 2nd Closing;
 
Cities_ Transition Agreement (final)_(PALIB2_4423715_7).DOC
   

 
- 2 -

--------------------------------------------------------------------------------

CONFIDENTIAL 
5.           NTC and Qimonda have entered into that certain Termination
Agreement, in the form attached to the Share Purchase Agreement as Exhibit F
(the “NTC/Qimonda Termination Agreement”), dated as of the date hereof, which
shall become effective immediately upon the 2nd Closing;
 
6.           NTC, Qimonda and the Company have entered into that certain Release
Agreement, in the form attached to the Share Purchase Agreement as Exhibit G
(the “Release Agreement”), dated as of the date hereof, which shall become
effective upon the 2nd Closing; and
 
7.           Qimonda and the Company have entered into that certain Supply
Agreement, in the form attached to the Share Purchase Agreement as Exhibit H
(the “Supply Agreement”), which shall become effective immediately upon the 2nd
Closing.
 
J.           The Parties desire to provide for certain agreements and
undertakings with respect to, among other things, the operation and conduct of
the business of the Company from the Effective Date until the 2nd Closing Date,
the transition of Qimonda’s share ownership in the Company to Micron pursuant to
the Share Purchase Agreement, the implementation of the terms of and the
consummation of the transactions contemplated by the Acquisition Total
Documents, and the transition to the New JV Agreement and the New JV Ancillary
Agreements.
 
AGREEMENT
 

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:
 
1.           Agreements and Covenants.
 
1.1.           Access.  Between the date of this Agreement and the 2nd Closing
Date, NTC and Qimonda shall not vote the shares they hold in the Company or
otherwise exert their influence on the Company to prevent the Company from
making, and the Company agrees to make, the office, facilities, machinery and
equipment, inventories, assets, properties, books of account and records of the
Company available at reasonable times and upon reasonable prior notice for
examination and inspection by NTC, Qimonda and Micron and their
respective  representatives, advisors and agents to the extent such access is
necessary (i) for purposes of confirmatory due diligence and (ii) as the Company
shall have determined is in the best interests of the Company; provided,
however, any such Party’s inspections and examinations at the Company’s facility
shall not unreasonably disrupt the normal operations of the Company.
 
1.2.           Voting of Shares.  Between the date of this Agreement and the 2nd
Closing Date, except as expressly contemplated by this Agreement or, in the case
of Qimonda, the Share Purchase Agreement, or otherwise agreed to in writing by
Micron, neither Qimonda nor NTC shall:
 
a.           vote any Company securities in favor of the amendment of, or
otherwise permit the Company to amend, the Company’s Articles of Incorporation;
 
Cities_ Transition Agreement (final)_(PALIB2_4423715_7).DOC
   

 
- 3 -

--------------------------------------------------------------------------------

CONFIDENTIAL 
b.           resolve on any increase in the paid-in capital of the Company;
 
c.           vote to approve or otherwise permit the declaration, setting aside
or payment of any dividend or other distribution on or in respect of the Common
Stock or other shares of the Company;
 
d.           vote any shares of Company securities in favor of the amendment of
any Acquisition Total Document or any agreement listed in Section 3.10 of the
Sellers’ Disclosure Letter; or
 
e.           enter into any voting agreements or voting trusts, grant any
proxies, or otherwise grant or transfer voting rights with respect to any
securities of the Company.
 
1.3.           Pre-Closing Covenants.  From and after the date hereof and until
the 2nd Closing, unless Micron shall have given its prior written consent for
the Company to do otherwise, the Company shall not take, and neither NTC nor
Qimonda shall exert their influence, through the voting of Company securities or
otherwise, to cause the Company to take, any of the following actions (provided,
however, that nothing in this Agreement shall require any member of the Board of
Directors of the Company to violate his or her duties to the Company under
applicable corporate or other Laws):
 
a.           operate the business of the Company other than in the ordinary and
usual course of normal day to day operations of such business as conducted prior
to the date hereof (the “Ordinary Course of Business”) or fail to maintain all
of the facilities, assets and properties of the Company in their condition as of
the date hereof, normal wear and tear excepted;
 
b.           eliminate or reduce the insurance coverage of the Company’s
facilities, assets, properties or interests;
 
c.           (i) disrupt the Company’s business organizations, (ii) terminate
the services of the Company’s present employees and other service providers, or
(iii) terminate the Company’s present relationships with its material vendors,
suppliers and customers and other Persons having business relationships with it;
 
d.           (i) solicit, encourage, cooperate with or facilitate (by way of
furnishing information or otherwise) any inquiries or proposals (other than the
transaction contemplated hereby) for the acquisition of the stock, assets or
business of the Company or (ii) acquire any material assets, properties or
interests other than in the Ordinary Course of Business;
 
e.           merge or consolidate with any other Person, amend or modify its
organizational documents or effect any issuance of securities, stock split,
reverse stock split or reclassification;
 
f.           enter into, or become obligated under, any material Contract;
 
g.           terminate or change, amend or otherwise modify any material
Contract;
 
Cities_ Transition Agreement (final)_(PALIB2_4423715_7).DOC
   

 
- 4 -

--------------------------------------------------------------------------------

CONFIDENTIAL 
h.           take any action to implement, or decide to implement in the future,
any material technology or process not in use by the Company on the date hereof;
 
i.           incur or guarantee any indebtedness or suffer or permit the
creation of any Lien outside the Ordinary Course of Business upon any
facilities, assets, properties or interests of the Company;
 
j.           retain or hire any new senior management employee, increase or
otherwise change the rate or nature of compensation and benefits (including
wages, salaries and bonuses and benefits under pension profit sharing, deferred
compensation and other employee benefit plans and programs) which is paid or
payable to any employee of the Company or enter into or amend any employment,
consulting or similar Contract, in each case outside the Ordinary Course of
Business;
 
k.           release, settle or compromise any material claim, or waive any
material right, of the Company or settle or compromise any pending or threatened
material claim against the Company; and
 
l.           agree to take any action which would breach or violate any of
clauses a. through  k. of this Section 1.3.
 
1.4.           Transition Period Assistance.  During the period commencing on
the Effective Date and concluding on the 2nd Closing Date (the “Transition
Period”), NTC, Qimonda and the Company shall provide their full cooperation to
ensure an effective and timely transition in preparation for the 2nd Closing.
 
1.5.           Employees.  Qimonda agrees to continue to make available to the
Company during the Transition Period, any of its employees or former employees
seconded to the Company on the same terms and conditions as they are currently
made available to the Company in order to permit reasonable replacement and an
efficient transition, provided that such employees shall be subject to such
reasonable rules and restrictions as may be established by NTC and the
 
Company.  Qimonda shall withdraw all such employees on the 2nd Closing
Date.  Qimonda shall be responsible for any and all employee benefits, severance
and termination costs and expenses relating to the withdrawal of any such
employees on the Closing Date.
 
1.6.           Micron Board Seats.  NTC, the Company and, prior to the 2nd
Closing, Qimonda agree to take all actions as may be necessary, and NTC and,
prior to the 2nd Closing,  Qimonda shall cause the members of the Board of
Directors of the Company appointed by each of them to vote and take such other
actions as may be necessary, to call a meeting of the shareholders of the
Company to be held as promptly as possible following the anticipated 2nd Closing
for purposes of electing the nominees appointed by Micron to the Board of
Directors and supervisors of the Company as contemplated by the New JV
Agreement, and in the event the 2nd Closing is delayed for any reason beyond
such anticipated 2nd Closing, to take such steps as are necessary to postpone or
adjourn the meeting from time to time so that it occurs as promptly as possible
following the new anticipated 2nd Closing.  In the alternative, to the extent
necessary to ensure such meeting occurs as promptly as practicable following the
2nd Closing, if reasonably feasible to do so, such meeting shall be called for
the purpose of full re-election of all directors of the Board and the
supervisors.
 
Cities_ Transition Agreement (final)_(PALIB2_4423715_7).DOC
   

 
- 5 -

--------------------------------------------------------------------------------

CONFIDENTIAL 
1.7.           Implementation of Acquisition Total Agreements and New JV
Arrangements.  The Company, NTC, Micron and, prior to the 2nd Closing, Qimonda
agree to take all actions as may be reasonably necessary, and NTC and, prior to
the 2nd Closing, Qimonda shall cause the members of the Board of Directors of
the Company appointed by each of them to vote and take such other actions as may
be reasonably necessary, to implement the terms of and consummate the
transactions contemplated by (i) the Acquisition Total Agreements, including the
transition to Micron’s technology pursuant to the TTA following the 2nd Closing,
and (ii) the New JV Agreement and the New JV Ancillary Agreements.
 
1.8.           Supply Agreement.  The Company and Qimonda agree that they will
not amend or terminate the Supply Agreement, or waive the performance of or fail
to enforce any provision thereof, without the prior written consent of Micron.
 
1.9.           Micron Financing Information Assistance.  The Company and NTC
will use all reasonable efforts to provide to Micron upon request all
cooperation reasonably requested by Micron in connection with the arrangement of
any financing proposed by Micron in connection with the transactions
contemplated by the Share Purchase Agreement, including (i) participation in a
reasonable number of meetings, presentations, road shows, due diligence sessions
and sessions with rating agencies, (ii) assisting with the preparation of
materials for rating agency presentations, offering documents, private placement
memoranda, bank information memoranda, prospectuses, business projections and
similar documents required in connection with the such financing, and (iii)
similar matters.
 
1.10.         Financial Information.  The Company will use its reasonable
efforts to cooperate with Micron and provide to Micron upon request (x) all
financial information necessary for Micron to account for its investment in the
1st Close Shares and the 2nd Close Shares, and (y) any other information and
cooperation regarding the Company as Micron shall reasonably request in order to
aid in financial statement preparation and the reporting requirements of Micron
as a United States reporting company.
 
1.11.         Third Party Consents. From and after the date hereof and prior to
the 2nd Closing Date, and in furtherance of the consummation of the transactions
contemplated hereby, by each of the other Acquisition Total Documents, the New
JV Agreement and the Ancillary JV Agreements, the Company shall use its
reasonable efforts to obtain such consents and waivers, to enter into such
amendments, and to provide such notices, and each other Party shall provide such
cooperation as is reasonably requested by the Company, with respect to (a) the
US$260,000,000 Five-Year Syndicate Term Loan Agreement, dated as of January 14,
2004, by and among the Company, as Borrower, and the other parties thereto, (b)
the US$672,000,000 and NT$5,700,000,000 Five-Year Syndicate Term Loan Agreement,
dated as of October 14, 2004, by and among the Company, as Borrower, and the
other parties thereto, (c) US$400,000,000 and NT$27,000,000,000 Five-Year
Syndicated Term Loan Agreement, dated as of March 5, 2007, by and among the
Company, as Borrower, and the other parties thereto, as is reasonably necessary
to avoid a default or event of default, or any such incipient or prospective
default or event of default, under of any of the foregoing term loan agreements
and under any of the Company’s outstanding public bonds as a result, directly or
indirectly, of such transactions.
 
Cities_ Transition Agreement (final)_(PALIB2_4423715_7).DOC
   

 
- 6 -

--------------------------------------------------------------------------------

CONFIDENTIAL 
1.12.         Further Assurances.  Subject to the terms and conditions herein
provided, each of the Parties hereto agrees to use its reasonable efforts to
take or cause to be taken all reasonable action and to do or cause to be done
all things reasonably necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including executing any additional instruments necessary to
consummate the transactions contemplated hereby.  If at any time after the date
hereof any further reasonable action is necessary to carry out the purposes of
this Agreement, the proper officers and directors of each party hereto shall
take all such action.
 


2.           Miscellaneous.
 
2.1.           Termination.  This Agreement shall terminate automatically in the
event (A) the Share Purchase Agreement terminates pursuant to Section 9.1(a)
thereof, (B) the obligations of Micron and Qimonda to consummate the 2nd Closing
terminate pursuant to Section 9.1(b) thereof or (C) the 2nd Closing has not
occurred by February 28, 2009.
 
2.2.           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given (a) on
the day of delivery if delivered in person, or if delivered by facsimile upon
confirmation of receipt, (b) on the first Business Day following the date of
dispatch if delivered by a nationally recognized express courier service, or (c)
on the tenth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated by notice given in accordance with this
Section 2.2 by the Party to receive such notice:
 
If to NTC, to:


Hwa-Ya Technology Park, 669, Fuhsing 3rd Road,
Kueishan, Taoyuan, Taiwan, R.O.C.
Attn:  Legal & IP Division
Fax:  +886-3-3962226


If to Qimonda, to:


Qimonda AG
Gustav-Heinemann-Ring 123
81739 Munich
Germany
Attention:  Legal Department
Facsimile:  (49-89) 60088-442450


with copies to:
 
Cities_ Transition Agreement (final)_(PALIB2_4423715_7).DOC
   

 
- 7 -

--------------------------------------------------------------------------------

CONFIDENTIAL 

Cleary Gottlieb Steen & Hamilton LLP
Main Tower
Neue Mainzer Strasse 52
60311 Frankfurt am Main
Germany
Attention:  Ward A. Greenberg
Facsimile:  (49-69) 97103-199


If to the Company, to:


Hwa-ya Technology Park, 667, Fuhsing 3rd Road,
Kueishan, Taoyuan, Taiwan, R.O.C
Attn:  Legal Department
Fax:  +886 3 327 2988 ext 3385


If to Micron, to:
8000 South Federal Way
Boise, Idaho 83716-9632
Attn: General Counsel
Facsimile: (208) 363-1309


with a copy to:


Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, CA  94304
Attention:  John A. Fore
Facsimile:  (650) 493-6811


2.3.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors,
heirs, and assigns.  Nothing in this Agreement, express or implied, is intended
to confer upon any person or entity other than the Parties hereto, or their
successors or permitted assigns, any rights or remedies under or by reason of
this Agreement.
 
2.4.           Amendments.  This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by each of the Parties or, in the case of a waiver, by the
Party waiving compliance.  No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege, nor
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other such right, power or
privilege.
 
2.5.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (without giving effect to
principles of conflicts of laws).
 
Cities_ Transition Agreement (final)_(PALIB2_4423715_7).DOC
   

 
- 8 -

--------------------------------------------------------------------------------

CONFIDENTIAL 
2.6.           Entire Agreement.  This Agreement and any other collateral
agreements executed in connection with the consummation of the transactions
contemplated hereby contains the sole and entire agreement and understanding of
the Parties with respect to the subject matter hereof and supersedes all prior
negotiations and understandings of any kind with respect to the subject matter
hereof.
 
2.7.           Headings; Construction.  The various captions of this Agreement
are for reference only and shall not be considered or referred to in resolving
questions of interpretation of this Agreement.  The Parties acknowledge and
agree that (a) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision, (b) the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
and (c) the terms and provisions of this Agreement shall be construed fairly as
to all Parties, regardless of which Party was generally responsible for the
preparation of this Agreement.
 
2.8.           Specific Performance.  The Parties hereto agree that if any of
the provisions of this Agreement are not performed in accordance with their
specific terms or are otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the Parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.
 
2.9.           Savings Clause.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present of future law, statute, rule
or regulation, such provision shall be fully severable and this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof.  The remaining provisions of this Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom.  Furthermore,
the Parties shall use reasonable efforts to negotiate and include in this
Agreement, in lieu of such illegal, invalid or unenforceable provision, a legal,
valid and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.
 
2.10.         Language.  This Agreement shall be prepared in the English
language, and the English language version shall be official.  No translation
into German, Chinese or any other language shall be taken into consideration in
the interpretation of this Agreement.
 
2.11.         Counterparts; Delivery by Fax or E-mail.  This Agreement may be
executed by the Parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts together
shall constitute one and the same instrument.  Each counterpart may consist of a
number of copies hereof each signed by less than all, but together signed by
all, of the Parties hereto.  Delivery of an executed counterpart of this
Agreement by facsimile or electronic mail transmission shall be equally as
effective as delivery of an executed hard copy of the same.  Any Party doing so
shall also deliver an executed hard copy of same, but the failure by such Party
to deliver an executed hard copy shall not affect the validity, enforceability
and binding effect of this Agreement.
 
[Signature Page Follows]
 


Cities_ Transition Agreement (final)_(PALIB2_4423715_7).DOC
   

 
- 9 -

--------------------------------------------------------------------------------

CONFIDENTIAL 


IN WITNESS WHEREOF, the Parties have caused this Transition Agreement to be
executed on the date first above written.
 

 
NANYA TECHNOLOGY CORPORATION
       
By:
/s/ Jih Lien                                                         
   
Name: Jih Lien
   
Title: President
             
QIMONDA AG
       
By:
/s/ Kin Wah Loh                                                         
   
Name: Kin Wah Loh
   
Title: Chief Executive Officer
       
By:
/s/ Nicole Lau                                                         
   
Name: Nicole Lau
   
Title: Vice President and Corporate Legal
Counsel
         
INOTERA MEMORIES, INC.
       
By:
/s/ Joseph Hsieh                                                         
   
Name: Joseph Hsieh
   
Title: Supervisor
       
By:
/s/ Jessica Chin                                                         
   
Name: Jessica Chin
   
Title: Supervisor
             
MICRON TECHNOLOGY, INC.
       
By:
/s/ D. Mark Durcan                                                         
   
Name: D. Mark Durcan
   
Title: President and Chief Operating Officer
     



 


 


 
(Signature Page of Transition Agreement)




--------------------------------------------------------------------------------

 